       Case 1:20-cv-01318-FJS-CFH Document 1 Filed 10/23/20 Page 1 of 8




UNITED STATES
UNITED STATES DISTRICT
              DISTRICT COURT
                       COURT
NORTHERN DISTRICT
NORTHERN  DISTRICT OF
                   OF NEW
                      NEW YORK
                          YORK


ROBERT RADOVICH,
ROBERT RADOVICH,
                                                             COMPLAINT
                                                             COMPLAINT

                                      Plaintiff,
                                      Plaintiff,
       -against-
       -against-                                             Civil Case
                                                             Civil       No.: 1:20-cv-1318 (FJS/CFH)
                                                                   Case No.:
                                                             Date Filed:
                                                             Date  Filed:
LIVE NATION WORLDWIDE,
LIVE NATION WORLDWIDE, INC.,
                       INC.,
LIVE NATION SARATOGA
LIVE NATION SARATOGA CONCERTS,
                     CONCERTS, LLC,
                                  LLC,                       JURY TRIAL
                                                             JURY TRIAL
LIVE NATION ENTERTAINMENT,
LIVE NATION ENTERTAINMENT, INC.,
                            INC.,                            DEMANDED
                                                             DEMANDED
And JOHN
And JOHN DOE.
         DOE.

                                      Defendants.
                                      Defendants.


       Plaintiff, Robert
       Plaintiff, Robert Radovich,
                         Radovich, by
                                   by and
                                      and through
                                          through his
                                                  his attorneys,
                                                      attorneys, Girvin & Ferlazzo,
                                                                 Girvin & Ferlazzo, P.C.,
                                                                                    P.C., sets
                                                                                          sets forth
                                                                                               forth

the following
the following as
              as and
                 and for
                     for his
                         his Complaint
                             Complaint against
                                       against Defendants
                                               Defendants Live
                                                          Live Nation
                                                               Nation Worldwide,
                                                                      Worldwide, Inc.,
                                                                                 Inc., Live
                                                                                       Live

Nation Saratoga
Nation Saratoga Concerts,
                Concerts, LLC,
                          LLC, Live
                               Live Nation
                                    Nation Entertainment,
                                           Entertainment, Inc.,
                                                          Inc., and
                                                                and John
                                                                    John Doe:
                                                                         Doe:

                                        I.
                                        I.         PARTIES
                                                   PARTIES

       1.
       1.      At all
               At all times
                      times relevant
                            relevant herein,
                                     herein, Plaintiff
                                             Plaintiff Robert
                                                       Robert Radovich
                                                              Radovich (hereinafter
                                                                        (hereinafterthe
                                                                                     the“Plaintiff”)
                                                                                         "Plaintiff')

was and
was and remains
        remains aa natural
                   natural person,
                           person, and
                                   and resident
                                       resident of
                                                of the
                                                   the State
                                                       State of
                                                             of Missouri.
                                                                Missouri.

       2.
       2.      At all
               At all times
                       times relevant
                              relevant herein,
                                        herein, Live
                                                Live Nation
                                                     Nation Worldwide,
                                                            Worldwide, Inc.
                                                                       Inc. and
                                                                            and Live
                                                                                Live Nation
                                                                                     Nation

Entertainment,
Entertainment, Inc.
               Inc. were
                    were incorporated
                         incorporated in,
                                      in, and
                                          and citizens
                                              citizens of,
                                                       of, the
                                                           the State of Delaware
                                                               State of Delaware and
                                                                                 and Live
                                                                                     Live Nation
                                                                                          Nation

Saratoga Concerts, LLC
Saratoga Concerts, LLC was
                       was aa Limited
                              Limited Liability
                                      Liability Company registered in,
                                                Company registered in, and
                                                                       and aa citizen
                                                                              citizen of,
                                                                                      of, the
                                                                                          the State
                                                                                              State

of Delaware
of Delaware (collectively
            (collectively hereinafter
                          hereinafter “Live
                                      "Live Nation”).
                                            Nation").

       3.
       3.      Defendant John
               Defendant John Doe
                              Doe is
                                  is unknown
                                     unknown at
                                             at this
                                                this time. Upon information
                                                     time. Upon  information and
                                                                             and belief,
                                                                                 belief, John
                                                                                         John

Doe is
Doe is aa citizen
          citizen of
                  of the
                     the State
                         State of
                               of New
                                  New York.
                                      York.
        Case 1:20-cv-01318-FJS-CFH Document 1 Filed 10/23/20 Page 2 of 8




                               II.
                               II.     JURISDICTION &
                                       JURISDICTION   VENUE
                                                    & VENUE

       4.
       4.       Jurisdiction
                Jurisdiction in
                             in this
                                this action
                                     action is
                                            is proper
                                               proper pursuant
                                                      pursuant to
                                                               to 28
                                                                  28 U.S.C.
                                                                     U.S.C. §§ 1332
                                                                               1332 because
                                                                                    becausePlaintiff’s
                                                                                            Plaintiff's

claims involve
claims involve an amount in
               an amount    controversy in
                         in controversy in excess
                                           excess of $75,000.00, and
                                                  of $75,000.00, and Plaintiff
                                                                     Plaintiff is
                                                                               is aa citizen
                                                                                     citizen of
                                                                                             of aa

different state
different state than
                than all
                     all Defendants.
                         Defendants.

       5.
       5.       Venue is
                Venue    proper in
                      is proper in the
                                   the Northern
                                       Northern District
                                                District of New York
                                                         of New York pursuant
                                                                     pursuant to
                                                                              to 28 U.S.C. §
                                                                                 28 U.S.C. §

1391(b)(2) because
1391(b)(2) because all
                   all of
                       of the
                          the events
                              events or
                                     or omissions
                                        omissions giving
                                                  giving rise
                                                         rise to
                                                              to the
                                                                 the claims
                                                                     claims herein
                                                                            herein occurred
                                                                                   occurred within
                                                                                            within

the Northern
the Northern District
             District of
                      of New
                         New York,
                             York, specifically
                                   specifically within
                                                within the
                                                       the County
                                                           County of
                                                                  of Saratoga.
                                                                     Saratoga.

                                               III.  FACTS
                                               III. FACTS

       6.
       6.       Live Nation organizes
                Live Nation organizes and promotes concerts
                                      and promotes concerts at, and is
                                                            at, and is otherwise
                                                                       otherwise responsible
                                                                                 responsible for
                                                                                             for

the operation,
the            maintenance and
    operation, maintenance and control
                               control of,
                                       of, the
                                           the concert
                                               concert facilities
                                                       facilities at
                                                                  at Saratoga
                                                                     Saratoga Performing
                                                                              Performing Arts
                                                                                         Arts Center
                                                                                              Center

(hereinafter “SPAC”)
(hereinafter "SPAC") located
                     located at 108 Avenue
                             at 108 Avenue of
                                           of The
                                              The Pines
                                                  Pines Saratoga
                                                        Saratoga Springs,
                                                                 Springs, New
                                                                          New York
                                                                              York 12866,
                                                                                   12866,

pursuant to
pursuant to aa license/agreement
               license/agreement with
                                 with SPAC
                                      SPAC and/or
                                           and/or the
                                                  the State
                                                      State of
                                                            of New
                                                               New York
                                                                   York and
                                                                        and or
                                                                            or the New York
                                                                               the New York

State
State Office of Parks,
      Office of Parks, Recreation
                       Recreation and
                                  and Historic
                                      Historic Preservation
                                               Preservation (“License”).
                                                            ("License").

       7.
       7.       Pursuant to
                Pursuant to the
                            the License,
                                License, Live
                                         Live Nation
                                              Nation was
                                                     was responsible, inter alia,
                                                         responsible, inter alia, for
                                                                                  for the
                                                                                      the supervision
                                                                                          supervision

and control
and control of
            of the
                the unloading,
                     unloading, setting
                                setting up
                                        up of,
                                            of, construction,
                                                 construction, dismantling
                                                               dismantling and loading of
                                                                           and loading of stage
                                                                                          stage

equipment, props
equipment, props and
                 and materials
                     materials for
                               for the erection of
                                   the erection    stages and
                                                of stages and other
                                                              other structures
                                                                    structures at
                                                                               at music
                                                                                  music concerts
                                                                                        concerts

held at
held at SPAC.
        SPAC.

       8.
       8.       On or
                On or about
                      about August
                            August 24,
                                   24, 2019,
                                        2019, Plaintiff
                                              Plaintiff Robert
                                                        Robert Radovich,
                                                               Radovich, aa truck
                                                                            truck driver,
                                                                                  driver, was
                                                                                          was

delivering equipment
delivering equipment and
                     and materials
                         materials for
                                   for use
                                       use in
                                           in the
                                              the erection
                                                  erection of
                                                           of aa concert
                                                                 concert stage
                                                                         stage at
                                                                               at SPAC.
                                                                                  SPAC.

       9.
       9.       Live Nation was
                Live Nation was promoting,
                                promoting, organizing
                                           organizing and
                                                      and sponsoring
                                                          sponsoring the
                                                                     the concert,
                                                                         concert, and
                                                                                  and was in
                                                                                      was in

charge of
charge    supervising and
       of supervising and directing
                          directing the
                                    the erection
                                        erection of
                                                 of the concert stage
                                                    the concert stage and
                                                                      and the
                                                                          the removal
                                                                              removal of
                                                                                      of stage
                                                                                         stage

equipment and
equipment and materials
              materials from
                        from Plaintiff’s tractor trailer.
                             Plaintiff's tractor trailer.



                                                  22
         Case 1:20-cv-01318-FJS-CFH Document 1 Filed 10/23/20 Page 3 of 8




         10.
         10.      Upon information
                  Upon information and belief, under
                                   and belief, under the
                                                     the direction
                                                         direction and
                                                                   and supervision
                                                                       supervision of
                                                                                   of Live
                                                                                      Live Nation,
                                                                                           Nation,

Defendant John
Defendant John Doe
               Doe was
                   was operating
                       operating aa forklift
                                    forklift (the
                                             (the "Forklift")
                                                  “Forklift”) to
                                                              to remove
                                                                 remove three
                                                                        three large
                                                                              large metal
                                                                                    metal carts
                                                                                          carts

containing concert
containing concert stage
                   stage equipment
                         equipment and
                                   and materials
                                       materials from
                                                 from the
                                                      the rear
                                                          rear of
                                                               of Plaintiff’s tractor trailer,
                                                                  Plaintiff's tractor trailer, which
                                                                                               which

was approximately
was approximately 4
                  4 feet
                    feet above
                         above ground
                               ground level.
                                      level.

         11.
         11.      At all
                  At all times
                         times relevant herein, Defendant
                               relevant herein, Defendant John
                                                          John Doe
                                                               Doe was
                                                                   was an
                                                                       an agent
                                                                          agent or
                                                                                or employee of Live
                                                                                   employee of Live

Nation acting
Nation acting in the scope
              in the scope and
                           and furtherance
                               furtherance of
                                           of his
                                              his employment
                                                  employment with
                                                             with Live Nation, and
                                                                  Live Nation,     was in
                                                                               and was in

exclusive control
exclusive         of the
          control of the Forklift.
                         Forklift.

         12.
         12.      While the
                  While the metal
                            metal carts
                                  carts were
                                        were being
                                             being hoisted
                                                   hoisted away
                                                           away from
                                                                from the
                                                                     the tractor trailer, one
                                                                         tractor trailer, one or
                                                                                              or more
                                                                                                 more

of the
of the crates
       crates fell
              fell off
                   off of
                       of the
                          the Forklift
                              Forklift striking
                                       striking Plaintiff
                                                Plaintiff in
                                                          in the
                                                             the left
                                                                 left leg
                                                                      leg (the
                                                                          (the “Accident”).
                                                                               "Accident").

         13.
         13.      Upon information
                  Upon information and
                                   and belief,
                                       belief, while
                                               while hoisting
                                                     hoisting the
                                                              the metal crates away
                                                                  metal crates away from
                                                                                    from the
                                                                                         the

Plaintiff’stractor
Plaintiffs  tractor trailer,
                     trailer, John
                               John Doe
                                    Doe operated
                                        operated the
                                                  the Forklift
                                                      Forklift over
                                                               over aa slight
                                                                       slight incline
                                                                              incline but
                                                                                      but failed
                                                                                          failed to
                                                                                                 to adjust
                                                                                                    adjust

the pallet
the pallet forks
           forks to
                 to keep
                    keep them
                         them level,
                              level, causing
                                     causing the
                                             the metal
                                                 metal carts
                                                       carts to
                                                             to fall
                                                                fall from
                                                                     from the
                                                                          the Forklift
                                                                              Forklift and
                                                                                       and strike
                                                                                           strike

Plaintiff’s left
Plaintiffs   left leg.
                  leg.

         14.
         14.      Upon information
                  Upon information and
                                   and belief,
                                       belief, Defendant
                                               Defendant John
                                                         John Doe
                                                              Doe failed
                                                                  failed to warn Plaintiff
                                                                         to warn Plaintiff of the
                                                                                           of the

falling crates by
falling crates    activating the
               by activating the Forklift’s horn or
                                 Forklift's horn or other
                                                    other similar
                                                          similar device,
                                                                  device, or,
                                                                          or, alternatively,
                                                                              alternatively, the
                                                                                             the Fork
                                                                                                 Fork

Lift was not
Lift was     equipped with
         not equipped with such
                           such aa device.
                                   device.

         15.
         15.      In addition to
                  In addition to the
                                 the foregoing, Defendant John
                                     foregoing, Defendant John Doe
                                                               Doe failed to secure
                                                                   failed to secure the
                                                                                    the metal
                                                                                        metal carts
                                                                                              carts to
                                                                                                    to

the Forklift
the Forklift with
             with aa chain,
                     chain, strap,
                            strap, rope
                                   rope or other safety
                                        or other safety device. Upon information
                                                        device. Upon  information and
                                                                                  and belief,
                                                                                      belief, Live
                                                                                              Live

Nation failed
Nation failed to
              to make
                 make these
                      these or
                            or other
                               other safety
                                     safety devices
                                            devices available.
                                                    available.

         16.
         16.      Plaintiff suffered
                  Plaintiff suffered severe
                                     severe permanent
                                            permanent injuries
                                                      injuries to
                                                               to his
                                                                  his leg
                                                                      leg as
                                                                          as aa result
                                                                                result of
                                                                                       of this
                                                                                          this accident.
                                                                                               accident.

                           AS AND
                           AS AND FORFOR AA FIRST
                                            FIRST CAUSE
                                                     CAUSE OFOF ACTION
                                                                  ACTION
                         (Violations of
                         (Violations of Labor
                                        Labor Law
                                              Law §§ 200
                                                     200 against
                                                         against Live
                                                                 Live Nation)
                                                                      Nation)

         17.
         17.      Plaintiff repeats
                  Plaintiff repeats all
                                    all prior
                                        prior allegations.
                                              allegations.




                                                      33
        Case 1:20-cv-01318-FJS-CFH Document 1 Filed 10/23/20 Page 4 of 8




        18.
        18.     Live
                Live Nation
                     Nation violated
                            violated §§ 200
                                        200 of the New
                                            of the New York
                                                       York State
                                                            State Labor
                                                                  Labor Law
                                                                        Law (“Labor
                                                                            ("Labor Law”) by
                                                                                    Law") by

failing to maintain
failing to maintain the
                    the area
                        area where
                             where Plaintiff’s tractor trailer
                                   Plaintiff's tractor trailer was
                                                               was being
                                                                   being unloaded
                                                                         unloaded in
                                                                                  in aa reasonably
                                                                                        reasonably safe
                                                                                                   safe

manner and
manner and by
           by failing
              failing to
                      to correct,
                         correct, detect
                                  detect and/or
                                         and/or remedy
                                                remedy an
                                                       an unsafe
                                                          unsafe condition
                                                                 condition where
                                                                           where Plaintiff
                                                                                 Plaintiff was
                                                                                           was

working.
working.

        19.
        19.     Live Nation further
                Live Nation further violated
                                    violated Labor
                                             Labor Law
                                                   Law §§ 200 by failing
                                                          200 by failing to
                                                                         to protect
                                                                            protect Plaintiff
                                                                                    Plaintiff from
                                                                                              from

the elevated
the elevated risks
             risks of
                   of injury
                      injury and
                             and failure
                                 failure to
                                         to provide
                                            provide scaffolding,
                                                    scaffolding, hoists,
                                                                 hoists, stays,
                                                                         stays, ladders,
                                                                                ladders, blocks,
                                                                                         blocks, pulleys,
                                                                                                 pulleys,

braces, irons,
braces, irons, ropes
               ropes or
                     or other
                        other devices
                              devices to
                                      to give
                                         give proper
                                              proper protection to Plaintiff
                                                     protection to           and render
                                                                   Plaintiff and render his
                                                                                        his workplace
                                                                                            workplace

safe.
safe.

        20.
        20.     The Accident and
                The Accident and the
                                 the injuries
                                     injuries suffered
                                              suffered by
                                                       by Plaintiff
                                                          Plaintiff as
                                                                    as aa result
                                                                          result thereof
                                                                                 thereof were
                                                                                         were the
                                                                                              the direct
                                                                                                  direct

and proximate
and proximate result
              result of Live Nation’s
                     of Live          violations of
                             Nation's violations of Labor
                                                    Labor Law
                                                          Law §§ 200,
                                                                 200, without
                                                                      without any
                                                                              any carelessness
                                                                                  carelessness or
                                                                                               or

negligence on
negligence on the
              the part
                  part of
                       of the
                          the Plaintiff
                              Plaintiff contributing
                                        contributing thereto..
                                                     thereto..

        21.
        21.     As aa result
                As    result of
                             of Live
                                Live Nation’s violations of
                                     Nation's violations of Labor
                                                            Labor Law
                                                                  Law §§ 200,
                                                                         200, Plaintiff
                                                                              Plaintiff has
                                                                                        has sustained
                                                                                            sustained

damages well
damages      in excess
        well in excess of $75,000, which
                       of $75,000, which amount
                                         amount shall
                                                shall be determined at
                                                      be determined at the time of
                                                                       the time of trial.
                                                                                   trial.

                        AS AND
                        AS AND FORFOR AA SECOND
                                         SECOND CAUSE
                                                    CAUSE OF OF ACTION
                                                                  ACTION
                      (Violations of
                      (Violations of Labor
                                     Labor Law
                                           Law §§ 240(1)
                                                  240(1) against
                                                         against Live
                                                                 Live Nation)
                                                                      Nation)

        22.
        22.     Plaintiff repeats
                Plaintiff repeats all
                                  all prior
                                      prior allegations.
                                            allegations.

        23.
        23.     Live
                Live Nation
                     Nation violated
                            violated Labor
                                     Labor Law
                                           Law §§ 240(1)
                                                  240(1) by failing to
                                                         by failing to maintain
                                                                       maintain the
                                                                                the area
                                                                                    area where
                                                                                         where

Plaintiff’stractor
Plaintiffs  tractortrailer
                    trailerwas
                           wasbeing
                               beingunloaded
                                    unloaded in
                                              in aa reasonably
                                                     reasonably safe
                                                                safe manner
                                                                     manner and
                                                                            and by
                                                                                by failing
                                                                                   failing to
                                                                                           to correct,
                                                                                              correct,

detect and/or
detect and/or remedy
              remedy an
                     an unsafe
                        unsafe condition
                               condition where
                                         where Plaintiff
                                               Plaintiff was
                                                         was working.
                                                             working.

        24.
        24.     Live
                Live Nation
                     Nation further violated Labor
                            further violated Labor Law
                                                   Law §§ 240(1)
                                                          240(1) by
                                                                 by failing
                                                                    failing to
                                                                            to protect
                                                                               protect Plaintiff
                                                                                       Plaintiff from
                                                                                                 from

the elevated
the elevated risks
             risks of
                   of injury
                      injury and
                             and failure
                                 failure to
                                         to provide
                                            provide scaffolding,
                                                    scaffolding, hoists,
                                                                 hoists, stays,
                                                                         stays, ladders,
                                                                                ladders, blocks,
                                                                                         blocks, pulleys,
                                                                                                 pulleys,

braces, irons,
braces, irons, ropes
               ropes or
                     or other
                        other devices
                              devices to
                                      to give
                                         give proper
                                              proper protection
                                                     protection to
                                                                to Plaintiff.
                                                                   Plaintiff.




                                                    4
                                                    4
         Case 1:20-cv-01318-FJS-CFH Document 1 Filed 10/23/20 Page 5 of 8




         25.
         25.    The Accident and
                The Accident and the
                                 the injuries
                                     injuries suffered
                                              suffered by
                                                       by Plaintiff
                                                          Plaintiff as
                                                                    as aa result
                                                                          result thereof
                                                                                 thereof were
                                                                                         were the
                                                                                              the direct
                                                                                                  direct

and proximate
and proximate result
              result of
                     of Live
                        Live Nation’s violations of
                             Nation's violations of Labor
                                                    Labor Law
                                                          Law §§ 240(1),
                                                                 240(1), without
                                                                         without any
                                                                                 any carelessness
                                                                                     carelessness

or negligence
or negligence on
              on the
                 the part
                     part of
                          of the
                             the Plaintiff
                                 Plaintiff contributing
                                           contributing thereto.
                                                        thereto.

         26.
         26.    As aa result
                As     result of
                              of Live
                                  Live Nation's
                                       Nation’s violations
                                                 violations of
                                                            of Labor
                                                               Labor Law
                                                                     Law §§ 240(1),
                                                                             240(1), Plaintiff
                                                                                     Plaintiff has
                                                                                               has

sustained damages
sustained damages well
                  well in
                       in excess
                          excess of
                                 of $75,000,
                                    $75,000, which
                                             which amount
                                                   amount shall
                                                          shall be
                                                                be determined
                                                                   determined at
                                                                              at the
                                                                                 the time
                                                                                     time of
                                                                                          of

trial.
trial.

                        AS AND
                        AS   AND FOR
                                   FOR AA THIRD
                                           THIRD CAUSE
                                                   CAUSE OF OF ACTION
                                                                 ACTION
                      (Violations of
                      (Violations of Labor
                                     Labor Law
                                           Law §§ 241(6)
                                                  241(6) against
                                                         against Live
                                                                 Live Nation)
                                                                      Nation)

         27.
         27.    Plaintiff repeats
                Plaintiff repeats all
                                  all prior
                                      prior allegations.
                                            allegations.

         28.
         28.    Live
                Live Nation
                     Nation violated
                            violated Labor
                                     Labor Law
                                           Law §§ 241(6)
                                                  241(6) by failing to
                                                         by failing to maintain
                                                                       maintain the
                                                                                the area
                                                                                    area where
                                                                                         where

Plaintiff’stractor
Plaintiffs  tractortrailer
                    trailerwas
                           wasbeing
                               beingunloaded
                                    unloaded in
                                              in aa reasonably
                                                     reasonably safe
                                                                safe manner
                                                                     manner and
                                                                            and by
                                                                                by failing
                                                                                   failing to
                                                                                           to correct,
                                                                                              correct,

detect and/or
detect and/or remedy
              remedy an
                     an unsafe
                        unsafe condition
                               condition where
                                         where Plaintiff
                                               Plaintiff was
                                                         was working.
                                                             working.

         29.
         29.    Live
                Live Nation
                     Nation further violated Labor
                            further violated Labor Law
                                                   Law §§ 241(6)
                                                          241(6) by
                                                                 by failing
                                                                    failing to
                                                                            to protect
                                                                               protect Plaintiff
                                                                                       Plaintiff from
                                                                                                 from

the elevated
the elevated risks
             risks of
                   of injury
                      injury and
                             and failure
                                 failure to
                                         to provide
                                            provide scaffolding,
                                                    scaffolding, hoists,
                                                                 hoists, stays,
                                                                         stays, ladders,
                                                                                ladders, blocks,
                                                                                         blocks, pulleys,
                                                                                                 pulleys,

braces, irons,
braces, irons, ropes
               ropes or
                     or other
                        other devices
                              devices to
                                      to give
                                         give proper
                                              proper protection
                                                     protection to
                                                                to Plaintiff.
                                                                   Plaintiff.

         30.
         30.    Live Nation further
                Live Nation further violated
                                    violated Labor
                                             Labor Law
                                                   Law §§ 240(6)
                                                          240(6) by failing to
                                                                 by failing to comply
                                                                               comply with
                                                                                      with the
                                                                                           the

provisions of
provisions    the Industrial
           of the Industrial Code
                             Code of
                                  of the
                                     the State
                                         State of
                                               of New
                                                  New York,
                                                      York, including
                                                            including 12
                                                                      12 NYCRR
                                                                         NYCRR 23-9.8(b),
                                                                               23-9.8(b), (e),
                                                                                          (e),

(h), (j),
(h), (j), and/or
          and/or (i),
                 (i), and
                      and 12
                          12 NYCRR
                             NYCRR 23-9.2(a),
                                   23-9.2(a), (b),
                                              (b), and/or
                                                   and/or (c),
                                                          (c), because,
                                                               because, inter
                                                                        inter alia,
                                                                              alia, at
                                                                                    at the
                                                                                       the time
                                                                                           time of
                                                                                                of the
                                                                                                   the

Accident (i)
Accident (i) the
             the Forklift
                 Forklift was
                          was loaded
                              loaded beyond
                                     beyond its
                                            its capacity;
                                                capacity; (ii)
                                                          (ii) the
                                                               the Forklift
                                                                   Forklift was
                                                                            was operated
                                                                                operated on
                                                                                         on aa surface
                                                                                               surface

so uneven
so uneven as
          as to
             to make
                make upsetting
                     upsetting likely;
                               likely; (iii) after the
                                       (iii) after the metal
                                                       metal crates
                                                             crates were
                                                                    were loaded
                                                                         loaded the
                                                                                the pallet
                                                                                    pallet forks
                                                                                           forks were
                                                                                                 were

not kept
not kept level
         level and
               and or
                   or were
                      were loose
                            loose fitting;
                                  fitting; (iv)
                                           (iv) the
                                                 the Forklift
                                                     Forklift was
                                                              was not
                                                                  not equipped
                                                                      equipped with
                                                                               with an
                                                                                    an appropriate
                                                                                       appropriate

horn, whistle,
horn, whistle, gong
               gong or
                    or similar
                       similar warning
                               warning device
                                       device which
                                              which could
                                                    could have
                                                          have been
                                                               been actuated
                                                                    actuated by
                                                                             by the operator to
                                                                                the operator to

warn Plaintiff
warn Plaintiff of the falling
               of the falling crates;
                              crates; (v)
                                      (v) was
                                          was not
                                              not properly
                                                  properly maintained
                                                           maintained in
                                                                      in good
                                                                         good repair
                                                                              repair and
                                                                                     and proper
                                                                                         proper

operating condition;
operating condition; (vi)
                     (vi) John
                          John Doe
                               Doe was
                                   was not
                                       not aa trained
                                              trained and/or
                                                      and/or designated
                                                             designated person
                                                                        person capable
                                                                               capable of
                                                                                       of operating
                                                                                          operating

                                                    55
           Case 1:20-cv-01318-FJS-CFH Document 1 Filed 10/23/20 Page 6 of 8




the Forklift
the Forklift in
             in aa safe
                   safe manner;
                        manner; (vii)
                                (vii) John
                                      John Doe
                                           Doe did
                                               did not
                                                   not operate
                                                       operate the Forklift in
                                                               the Forklift in aa safe
                                                                                  safe manner
                                                                                       manner at
                                                                                              at all
                                                                                                 all

times; (viii)
times; (viii) John
              John Doe
                   Doe did
                       did not
                           not remain
                               remain at
                                      at the
                                         the controls
                                             controls while
                                                      while the
                                                            the metal
                                                                metal carts
                                                                      carts were
                                                                            were being
                                                                                 being handled;
                                                                                       handled; (ix)
                                                                                                (ix)

John
John Doe failed to
     Doe failed to properly
                   properly trim
                            trim the load to
                                 the load to prevent
                                             prevent dislodgment
                                                     dislodgment of
                                                                 of all
                                                                    all or
                                                                        or part
                                                                           part of
                                                                                of the load during
                                                                                   the load during

transit.
transit.

           31.
           31.   The Accident and
                 The Accident and the
                                  the injuries
                                      injuries suffered
                                               suffered by
                                                        by Plaintiff
                                                           Plaintiff as
                                                                     as aa result
                                                                           result thereof
                                                                                  thereof were
                                                                                          were the
                                                                                               the direct
                                                                                                   direct

and proximate
and proximate result
              result of
                     of Live
                        Live Nation’s violations of
                             Nation's violations of Labor
                                                    Labor Law
                                                          Law §§ 241(6)
                                                                 241(6) and
                                                                        and 12
                                                                            12 NYCRR
                                                                               NYCRR 23-9.8(b),
                                                                                     23-9.8(b),

(e), (h),
(e), (h), (j),
          (j), and/or
               and/or (i),
                      (i), 12
                           12 NYCRR
                              NYCRR 23-9.2(a),
                                    23-9.2(a), (b),
                                               (b), and/or
                                                    and/or (c)
                                                           (c) ,, without
                                                                  without any
                                                                          any carelessness
                                                                              carelessness or
                                                                                           or negligence
                                                                                              negligence

on the
on the part
       part of
            of the
               the Plaintiff
                   Plaintiff contributing
                             contributing thereto.
                                          thereto.

           32.
           32.   As aa result
                 As    result of Live Nation’s
                              of Live          violations of
                                      Nation's violations of Labor
                                                             Labor Law
                                                                   Law §§ 240(1)
                                                                          240(1) and
                                                                                 and 12
                                                                                     12 NYCRR
                                                                                        NYCRR 23-
                                                                                              23-

9.8(b), (e), (h),
9.8(b), (e), (h), (j),
                  (j), and/or
                       and/or (i),
                              (i), 12
                                   12 NYCRR
                                      NYCRR 23-9.2(a),
                                            23-9.2(a), (b),
                                                       (b), and/or
                                                            and/or (c).,
                                                                   (c)., Plaintiff
                                                                         Plaintiff has
                                                                                   has sustained
                                                                                       sustained damages
                                                                                                 damages

well in
well in excess
        excess of $75,000, which
               of $75,000, which amount
                                 amount shall
                                        shall be
                                              be determined
                                                 determined at
                                                            at the
                                                               the time
                                                                   time of
                                                                        of trial.
                                                                           trial.

                         AS AND
                         AS AND FOR
                                 FOR AA FOURTH
                                        FOURTH CAUSE
                                                   CAUSE OF OF ACTION
                                                               ACTION
                                (Negligence
                                (Negligence as
                                            as against
                                               against John
                                                       John Doe)
                                                            Doe)

           33.
           33.   Plaintiff repeats
                 Plaintiff repeats all
                                   all prior
                                       prior allegations.
                                             allegations.

           34.
           34.   John
                 John Doe
                      Doe owed
                          owed Plaintiff
                               Plaintiff and
                                         and others
                                             others lawfully
                                                    lawfully in
                                                             in the
                                                                the vicinity
                                                                    vicinity of
                                                                             of the
                                                                                the forklift
                                                                                    forklift aa duty
                                                                                                duty to
                                                                                                     to

operate the
operate     forklift safely
        the forklift safely and
                            and to
                                to exercise
                                   exercise ordinary
                                            ordinary care
                                                     care so as not
                                                          so as not to
                                                                    to negligently
                                                                       negligently cause
                                                                                   cause injuries
                                                                                         injuries to
                                                                                                  to

those persons
those persons lawfully
              lawfully within
                       within reach.
                              reach.

           35.
           35.   Defendant breached
                 Defendant breached this
                                     this duty
                                          duty when
                                               when he
                                                    he operated
                                                       operated the
                                                                the forklift
                                                                    forklift in
                                                                             in aa negligent
                                                                                   negligent and
                                                                                             and

unsafe manner
unsafe manner under
              under the
                    the circumstances
                        circumstances by, inter alia,
                                      by, inter alia, failing
                                                      failing to
                                                              to protect
                                                                 protect Plaintiff
                                                                         Plaintiff from
                                                                                   from the
                                                                                        the elevated
                                                                                            elevated

risks of
risks of injury
         injury and
                and failure
                    failure to
                             to provide
                                provide scaffolding,
                                        scaffolding, hoists,
                                                     hoists, stays,
                                                             stays, ladders,
                                                                     ladders, blocks,
                                                                              blocks, pulleys,
                                                                                      pulleys, braces,
                                                                                               braces,

irons, ropes
irons, ropes or other devices
             or other devices to
                              to give
                                 give proper
                                      proper protection
                                             protection to Plaintiff, and
                                                        to Plaintiff, and or to comply
                                                                          or to comply with
                                                                                       with the
                                                                                            the

provisions of
provisions    the Industrial
           of the Industrial Code
                             Code of
                                  of the
                                     the State
                                         State of
                                               of New
                                                  New York,
                                                      York, including
                                                            including 12
                                                                      12 NYCRR
                                                                         NYCRR 23-9.8(b),
                                                                               23-9.8(b), (e),
                                                                                          (e),

(h), (j),
(h), (j), and/or
          and/or (i),
                 (i), and
                      and 12
                          12 NYCRR
                             NYCRR 23-9.2(a),
                                   23-9.2(a), (b),
                                              (b), and/or
                                                   and/or (c),
                                                          (c), because,
                                                               because, inter
                                                                        inter alia,
                                                                              alia, at
                                                                                    at the
                                                                                       the time
                                                                                           time of
                                                                                                of the
                                                                                                   the

Accident (i)
Accident (i) the
             the Forklift
                 Forklift was
                          was loaded
                              loaded beyond
                                     beyond its
                                            its capacity;
                                                capacity; (ii)
                                                          (ii) the
                                                               the Forklift
                                                                   Forklift was
                                                                            was operated
                                                                                operated on
                                                                                         on aa surface
                                                                                               surface

                                                     66
           Case 1:20-cv-01318-FJS-CFH Document 1 Filed 10/23/20 Page 7 of 8




so uneven
so uneven as
          as to
             to make
                make upsetting
                     upsetting likely;
                               likely; (iii) after the
                                       (iii) after the metal
                                                       metal crates
                                                             crates were
                                                                    were loaded
                                                                         loaded the
                                                                                the pallet
                                                                                    pallet forks
                                                                                           forks were
                                                                                                 were

not kept
not kept level
         level and
               and or
                   or were
                      were loose
                            loose fitting;
                                  fitting; (iv)
                                           (iv) the
                                                 the Forklift
                                                     Forklift was
                                                              was not
                                                                  not equipped
                                                                      equipped with
                                                                               with an
                                                                                    an appropriate
                                                                                       appropriate

horn, whistle,
horn, whistle, gong
               gong or
                    or similar
                       similar warning
                               warning device
                                       device which
                                              which could
                                                    could have
                                                          have been
                                                               been actuated
                                                                    actuated by
                                                                             by the operator to
                                                                                the operator to

warn Plaintiff
warn Plaintiff of the falling
               of the falling crates;
                              crates; (v)
                                      (v) was
                                          was not
                                              not properly
                                                  properly maintained
                                                           maintained in
                                                                      in good
                                                                         good repair
                                                                              repair and
                                                                                     and proper
                                                                                         proper

operating condition;
operating condition; (vi)
                     (vi) John
                          John Doe
                               Doe was
                                   was not
                                       not aa trained
                                              trained and/or
                                                      and/or designated
                                                             designated person
                                                                        person capable
                                                                               capable of
                                                                                       of operating
                                                                                          operating

the Forklift
the Forklift in
             in aa safe
                   safe manner;
                        manner; (vii)
                                (vii) John
                                      John Doe
                                           Doe did
                                               did not
                                                   not operate
                                                       operate the Forklift in
                                                               the Forklift in aa safe
                                                                                  safe manner
                                                                                       manner at
                                                                                              at all
                                                                                                 all

times; (viii)
times; (viii) John
              John Doe
                   Doe did
                       did not
                           not remain
                               remain at
                                      at the
                                         the controls
                                             controls while
                                                      while the
                                                            the metal
                                                                metal carts
                                                                      carts were
                                                                            were being
                                                                                 being handled;
                                                                                       handled; (ix)
                                                                                                (ix)

John
John Doe failed to
     Doe failed to properly
                   properly trim
                            trim the load to
                                 the load to prevent
                                             prevent dislodgment
                                                     dislodgment of
                                                                 of all
                                                                    all or
                                                                        or part
                                                                           part of
                                                                                of the load during
                                                                                   the load during

transit.
transit.

           36.
           36.   The Accident, injuries
                 The Accident, injuries and
                                        and damages
                                            damages resulting
                                                    resulting therefrom,
                                                              therefrom, were
                                                                         were caused
                                                                              caused by the
                                                                                     by the

negligent acts,
negligent       omissions, and
          acts, omissions,     conduct of
                           and conduct    the Defendant,
                                       of the Defendant, without
                                                         without any
                                                                 any carelessness
                                                                     carelessness or
                                                                                  or negligence
                                                                                     negligence

on the
on the part
       part of
            of the
               the Plaintiff
                   Plaintiff contributing
                             contributing thereto.
                                          thereto.

           37.
           37.   As aa direct
                 As    direct and
                               and proximate
                                    proximate result
                                               result of
                                                      of Defendant
                                                         Defendant Doe's
                                                                   Doe’s negligence,
                                                                          negligence, Plaintiff
                                                                                      Plaintiff has
                                                                                                has

sustained damages
sustained damages well
                  well in
                       in excess
                          excess of
                                 of $75,000,
                                    $75,000, which
                                             which amount
                                                   amount shall
                                                          shall be
                                                                be determined
                                                                   determined at
                                                                              at the
                                                                                 the time
                                                                                     time of
                                                                                          of

trial.
trial.

                            IV. AS AND
                            IV. AS AND FOR
                                         FOR A A FIFTH
                                                 FIFTH CAUSE
                                                         CAUSE OF     ACTION
                                                                  OF ACTION
                                (Negligence
                                (Negligence as
                                            as against
                                               against Defendant John Doe)
                                                       Defendant John Doe)

           38.
           38.   Plaintiff repeats
                 Plaintiff repeats all
                                   all prior
                                       prior allegations.
                                             allegations.

           39.
           39.   At all
                 At all times
                        times relevant
                              relevant herein,
                                       herein, Defendant Doe was
                                               Defendant Doe was employed
                                                                 employed by
                                                                          by Live
                                                                             Live Nation
                                                                                  Nation to
                                                                                         to unload
                                                                                            unload

trucks with
trucks with aa forklift
               forklift and
                        and at
                            at all
                               all times
                                   times mentioned
                                         mentioned herein,
                                                   herein, including
                                                           including at
                                                                     at the
                                                                        the time
                                                                            time of
                                                                                 of the
                                                                                    the Accident,
                                                                                        Accident, was
                                                                                                  was

acting within
acting within the
              the scope
                  scope and
                        and furtherance
                            furtherance of
                                        of that
                                           that employment.
                                                employment.

           40.
           40.   As aa proximate
                 As    proximate result
                                 result of
                                        of John
                                           John Doe's
                                                Doe’s aforesaid
                                                       aforesaid negligence,
                                                                 negligence, Plaintiff
                                                                             Plaintiff has
                                                                                       has and
                                                                                           and will
                                                                                               will

continue to
continue to experience
            experience unnecessary
                       unnecessary pain
                                   pain and suffering, permanent
                                        and suffering, permanent disability,
                                                                 disability, and
                                                                             and past and future
                                                                                 past and future

medical expenses
medical expenses and
                 and economic
                     economic losses.
                              losses.

                                                     7
                                                     7
         Case 1:20-cv-01318-FJS-CFH Document 1 Filed 10/23/20 Page 8 of 8




         41.
         41.   Live Nation is
               Live Nation     therefore liable
                           is therefore  liable to
                                                to Plaintiff
                                                   Plaintiff under
                                                             under the
                                                                   the doctrine
                                                                       doctrine of
                                                                                of respondeat
                                                                                   respondeat

superior.
superior.

         42.
         42.   As aa direct
               As    direct and
                             and proximate
                                  proximate result
                                             result of
                                                    of Defendant
                                                       Defendant Doe's
                                                                 Doe’s negligence,
                                                                        negligence, Plaintiff
                                                                                    Plaintiff has
                                                                                              has

sustained damages
sustained damages well
                  well in
                       in excess
                          excess of
                                 of $75,000,
                                    $75,000, which
                                             which amount
                                                   amount shall
                                                          shall be
                                                                be determined
                                                                   determined at
                                                                              at the
                                                                                 the time
                                                                                     time of
                                                                                          of

trial.
trial.

         WHEREFORE, Plaintiff
         WHEREFORE, Plaintiff Robert
                              Robert Radovich
                                     Radovich respectfully demands that
                                              respectfully demands that Judgment
                                                                        Judgment be
                                                                                 be entered
                                                                                    entered

herein against
herein against Defendants
               Defendants on
                          on all
                             all causes
                                 causes of
                                        of action,
                                           action, together
                                                   together with
                                                            with costs
                                                                 costs and
                                                                       and such
                                                                           such other
                                                                                other relief
                                                                                      relief as
                                                                                             as may
                                                                                                may

be just
be just and
        and equitable
            equitable under
                      under the
                            the circumstances.
                                circumstances.



                         A JURY
                         A JURY TRIAL
                                TRIAL IS
                                      IS HEREBY
                                         HEREBY DEMANDED
                                                DEMANDED




DATED: October
DATED: October 23,
               23, 2020
                   2020                                     GIRVIN &EE
                                                            GIRVIN  FERLAZZO, P.C.
                                                                       AZZO, P.C.

                                                      By: _________________________
                                                      By:
                                                            Daniel S.L. Rubin,
                                                            Daniel         ubin, Esq.
                                                                                 Esq.
                                                            Bar Roll
                                                            Bar  Rol No.   518414
                                                                      o . 518414
                                                            Attorneys for
                                                            Attorneys for Plaintiff
                                                                           Plaintiff
                                                            20 Corporate
                                                            20 Corporate Woods
                                                                           Woods Blvd.
                                                                                   Blvd.
                                                            Albany, NY
                                                            Albany,  NY 12211
                                                                          12211
                                                            (518) 462-0300
                                                            (518) 462-0300




                                                 88
